Citation Nr: 1760502	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  11-03 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to a rating in excess of 10 percent prior to May 21, 2012, and from August 1, 2012, for degenerative arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to August 2008.

This matter on appeal before the Board of Veterans' Appeals (Board) arises from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board notes that in a November 2012 rating decision, a temporary 100 percent disability rating for the left knee disability was assigned from May 21, 2012, to August 1, 2012, under 38 C.F.R. § 4.30 for surgical or other treatment requiring convalescence.  This period is excluded from consideration as the maximum rating is already assigned. 

In August 2014, the Board remanded this claim for additional development.  

In a September 2015 decision, the Board declined to reopen claims for service connection for a disability manifested by dizziness, a left ankle disability, and for costochondritis, found that the reduction from 10 percent to noncompensable for service-connected asthmatic episodes effective from October 1, 2010 was proper, denied a rating in excess of 10 percent prior to May 21, 2012, and from August 1, 2012, for his left knee disability, and found that the Veteran had withdrawn his appeal of a higher rating for bilateral hearing loss.  The Veteran appealed the September 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  

In a November 2016 Order, the Court granted a Joint Motion to terminate the appeal for whether the reduction of the disability rating from 10 percent to noncompensable for service-connected asthmatic episodes was proper on the terms set forth in a settlement agreement.

Also, in a separate November 2016 Order, the Court granted a Joint Motion for Partial Remand (JMPR) and vacated the Board's September 2015 decision insofar as it pertained to the denial of a rating in excess of 10 percent prior to May 21, 2012, and from August 1, 2012, for his left knee disability and remanded the matter for action consistent with the terms of the JMPR.  The remaining issues were dismissed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

The parties to the JMR found that the September 2015 Board decision provided an inadequate statement of the reasons or bases for its denial of an increase in the evaluation of the Veteran's left knee disability.  They found the Board failed to provide analysis regarding whether the August 2012 VA examination was adequate for rating purposes, as the examiner did not provide any opinion to address additional functional loss in terms of limitation of motion during flare-ups.  

Further, the parties to the JMR found that the September 2015 Board decision provided an inadequate statement of the reasons or bases as to whether a separate rating was warranted under 38 C.F.R. § 4.71a, Diagnostic Code ("DC") 5259 (cartilage, semilunar, removal of, symptomatic) for the Veteran's left knee disability. 

Thus, in light of the above, the Board finds that a remand is warranted to afford the Veteran an additional VA examination regarding the nature and severity of his left knee disability consistent with the recent Court decision in Sharp v. Shulkin, 29 Vet. App. 26 (2017).  




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, by an appropriately qualified examiner, to determine the current severity of his service-connected left knee disability.  The VA examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  

The examination should be conducted in accordance with the current disability benefits questionnaire and consistent with Sharp v. Shulkin, 29 Vet. App. 26 (2017).  

The examination should clearly set out all manifestations indicating the extent and severity of the Veteran's service-connected left knee disability.  The examiner should:

(a) Conduct range of motion testing of the Veteran's left knee, expressed in degrees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(b) Render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the left knee.  If pain on motion is observed, the VA examiner should indicate the point at which pain begins.  In addition, the VA examiner should indicate whether, and to what extent, the Veteran experiences functional loss of his left knee due to pain or any of the other symptoms during flare-ups or with repeated use.  To the extent possible, the VA examiner should express any additional functional loss in terms of additional degrees of limited motion.

(c) State whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of his left knee symptoms and/or after repeated use over time.  Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts).

(d) Provide a retrospective opinion, as best as can be ascertained from the Veteran's self-reports as well as from clinical records and other evidence, for the August 2012 VA examination.  The examiner is asked to provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during a flare-up or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts).
 
The examiner should set forth the complete rationale for all conclusions reached.

2.  After ensuring compliance with the development requested above, readjudicate the claim, to include consideration of whether a separate rating for semilunar cartilage is warranted.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

